Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 21-40 are allowed
	Claims 1-20 stand canceled
	This Application is subject to a Terminal Disclaimer entered on 05/11/2022
Reasons for Allowance
3.    	The most representative prior arts to Debargha Mukherjee et al., (hereinafter Mukherjee) (US 10,009,622) and Mukherjee et al., (hereinafter Mukherjee-NPL) “A SWITCHABLE LOOP-RESTORATION WITH SIDE INFORMATION FRAMEWORK FOR THE EMERGING AV1 VIDEO CODING”; 978-1-5090-2175-8; (c) 2017 IEEE in view of Sterling Smith et al., (hereinafter Smith) (US 2005/0248596), when considered alone or in combination fail to expressly teach or render obvious the claimed matter reciting inter alia, the determining of first filter coefficients along an upscale dimension based on evaluation of 1-dimensional correlation between a reconstructed portion and original pixel values that, for each pixel of the portion, uses only pixel values that are aligned with the first dimension and selecting second filter coefficients along a second dimension of the based on evaluation of a subset of available sets of filter coefficients, as claimed. 
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/